  Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 1 of 24         PageID #: 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        NORTHERN DIVISION

PRISCILLA PINEDA                         )
                                         )
       Plaintiff:                        )
                                         )
vs.                                      )        Case No.:
                                         )
                                         )
MARLOWE ELECTRIC, LLC                    )
and JAMES WALTERS,                       )
individually                             )    JURY DEMANDED
                                         )
       Defendants.                       )


                                    COMPLAINT

      COMES NOW Plaintiff, Priscilla Pineda (hereinafter "Ms. Pineda" or

"Plaintiff"), and files this action against Defendants, Marlowe Electric, LLC

(hereinafter “Marlowe") and James Walters, Individually (hereinafter "Walters"),

collectively referred to as "Defendants," and seeks to recover for Defendants'

violations of the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C. §§ 201 et seq., 42

U.S.C. § 1981 for race discrimination, harassment, retaliation, and hostile work

environment, as well as state law claims for breach of contract and unjust enrichment.

Plaintiff hereby states and alleges as follows:
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 2 of 24             PageID #: 2




                             JURISDICTION AND VENUE

      1.     The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331, as Plaintiff’s claims arise under 29 U.S.C. § 216(b).

      2.     Jurisdiction in this Court is proper as the claims are brought pursuant to

the FLSA, as amended, 29 U.S.C. § 201, et seq., to recover unpaid overtime

compensation, and additional equal amount as liquidated damages and reasonable

attorneys' fees and costs.

      3.     Defendants are subject to personal jurisdiction in this district as it

regularly does business in the State of Alabama through its business including the one

where Plaintiff was employed. At all times relevant to this case, Defendants were and

have been an enterprise engaged in commerce as defined by §203(s)(1) of the Act.

      4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

since all, or at least a substantial part of the events giving rise to Plaintiff's claims,

occurred in and around Marengo County, Alabama.

      5.     This suit is authorized and instituted pursuant to 42 U.S.C. §1981

(Section 1981). The jurisdiction of this Court is invoked pursuant to the Act of

Congress known as 28 U.S.C. §§1331, 1334(4), 2201 and 2202. The jurisdiction of

this Court is invoked to secure protection of and redress deprivation of rights secured

by Civil Rights Act of 1991 as amended and 42 U.S.C. §1981 et seq. providing for
                                           2
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 3 of 24              PageID #: 3




injunctive and other relief against race discrimination and retaliation in employment.

                                       PARTIES

      6.     Plaintiff, Priscilla Pineda, is over the age of 19 and is a resident of Marengo

County, in Linden, Alabama.

      7.     Plaintiff Pineda is a Cuban-American/Latino citizen.

      8.     At all relevant times, Defendants employed Plaintiff as its hourly

employee from March 2019 through December 2019.

      9.     Defendant, Marlowe, is an Alabama Limited Liability Company that

operates and conducts business in and around Marengo County, Alabama. It is

located at 19691 Highway 28, Linden, Alabama 36748.

      10.    Defendant, James Walters, is an individual who, upon information and

belief, lives and resides in the State of Alabama, and conducts business in Marengo

County, Alabama.

      11.    At all times relevant to this action, Walters was and is an individual

resident of the State of Alabama, who owns and operates Marlowe, and who regularly

exercises the authority to: (a) hire and fire employees of Marlowe; (b) determines the

work schedules for the employees of Marlowe; and (c) controls the finances and

operations of Marlowe; and, by virtue of having regularly exercised that authority on

behalf of Marlowe, Walters is an employer as defined by 29 U.S.C. §201, et seq.


                                            3
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 4 of 24           PageID #: 4




      12.     At all material times hereto, Plaintiff was employed by Defendants in

Marengo County, Alabama, from March 2019 until December 20, 2019.

                           FACTUAL ALLEGATIONS

      13.     Defendants are a privately owned electrical service and repair company

headquartered in Marengo County, Alabama.

      14.     Defendants provide electrical installation and repair services for public

and private customers.

      15.     Defendants earned at or above Five Hundred Thousand and 00/100

Dollars ($500,000.00) in annual gross sales or business during the relevant time

period subject to Plaintiff's Complaint.

      16.     Defendant James Walters is a Caucasian Male who owns, controls, and

is the managing member of Defendant Marlowe Electric, LLC.

      17.     Plaintiff, Priscilla Pineda, is a Cuban-American/Latino female.

      18.     Plaintiff worked for Defendants from approximately March, 2019 to

December 20, 2019.

      19.     From March 2019 through December 20, 2019, Defendants Marlowe

Electric and Walters subjected Ms. Pineda to disparate treatment due to her race and

they failed to pay her for all the hours she suffered or was permitted to work for

Defendants.

                                           4
  Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 5 of 24          PageID #: 5




              VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

       20.    This action is brought pursuant to the FLSA, 29 U.S.C. §201 et seq. and

specifically for equitable and injunctive relief and to remedy violations of the wage

provisions of the FLSA by Defendants which deprived Plaintiff of her lawful wages.

       21.    This action is brought to recover unpaid compensation owed to Plaintiff

pursuant to the FLSA. Defendants have had a uniform policy and practice of

consistently requiring its non-exempt employees to work over forty (40) hours per

week for a flat salary amount without overtime compensation.

      22.    This action is also brought to recover unpaid compensation owed to

Plaintiff due to the Defendants’ breach of contract. The Defendants entered an oral

contract with the Plaintiff for website development and the development of an

employee handbook outside the scope of her employment as a dispatcher for the

Defendants whose primary duties were to answer calls and dispatch technicians in

response to said calls.

       23.    At all material times hereto (March, 2019 to December 20, 2019), Plaintiff

was an "employee" within the meaning of the FLSA.

       24.    At all material times hereto (March, 2019 to December 20, 2019),

Defendants were the "employer” as defined by Section 203(d) of the FLSA.

       25.    At all material times hereto (March, 2019 to December 20, 2019),


                                           5
  Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 6 of 24        PageID #: 6




Plaintiff was "engaged in commerce" within the meaning of §6 and §7 of the FLSA.

      26.    At all material times hereto (March, 2019 to December 20, 2019),

Defendants were, and continue to be, an "enterprise engaged in commerce" within

the meaning of the FLSA.

      27.   At all relevant times stated herein, Defendants were an enterprise

covered by the FLSA, and as defined by 29 U.S.C. §§ 203(r) and 203(s).

      28.    At all material times, Defendants employed two (2) or more employees

engaged in interstate commerce and that said enterprise has had two (2) or more

employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person such as office supplies,

building maintenance supplies, tools and equipment, etc.

      29.    At all material times stated herein, Plaintiff was "engaged in commerce"

and subject to individual coverage under the FLSA in that she:

       a.    Operated instrumentalities of commerce;

       b.    Transported goods in commerce;

       c.    Used channels of commerce;

       d.    Communicated across state lines; and/or

       e.    Performed work essential to any of the preceding activities.

     30.     At all material times hereto (March, 2019 to December 20, 2019), the


                                         6
  Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 7 of 24          PageID #: 7




work performed by Plaintiff was directly essential to the operations performed by

Defendants and Defendants’ strategy.

      31.     Plaintiff was paid a flat hourly rate. Plaintiff was not paid any overtime

compensation or on-call compensation despite the fact that she worked well over the

required forty (40) hours a week to entitle her to overtime pay at time and one-half

for all hours worked over forty (40) hours each week. Plaintiff routinely worked

through lunch and, regardless if she took a lunch, Defendants docked forty-five (45)

minutes of her pay every workday.

      32.    Plaintiff and Defendants entered into an oral contract for the Plaintiff to

provide website development services and to draft the employee handbook for

Defendant, Marlowe. This is outside the scope of her normal duties to answer calls

and dispatch technicians. The Plaintiff was never compensated for her services

pursuant to the contract between the parties.

      33.     At all material times hereto (March, 2019 to December 20, 2019),

Defendants intentionally failed and/or refused to pay Plaintiff according to the

provisions of the FLSA.

      34.     In doing so, Defendants failed to make a good faith effort to comply with

FLSA and 29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendants

for which no provisions were made by Defendants to properly pay Plaintiff for those

                                           7
  Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 8 of 24         PageID #: 8




hours worked in excess of forty (40) within a work week.

       35.     Plaintiff was closely monitored and supervised by Defendants Marlowe

and Walters.

       36.     Defendants’ computer system was connected to their main office in

"real time," so Plaintiff’s supervisor and other Marlowe executives could monitor

activities for the operation as they were occurring.

       37. Plaintiff was paid on an hourly basis and her regular rate of pay was

twelve dollars ($12.00) per hour.

       38.     Plaintiff was required to report to her position by using Defendants’

timekeeping computer system.

       39.     Defendants purported to classify Plaintiff as an exempt employee for

FLSA purposes.

       40.     Plaintiff routinely worked over forty (40) hours in a given workweek;

however, she was not compensated at a rate of time and one-half for those overtime

work hours.

       41.     Defendants had actual or constructive knowledge of Plaintiff’s on-the-

clock activities.

       42.     Defendants had actual or constructive knowledge of Plaintiff’s off-the-

clock activities.

                                          8
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 9 of 24             PageID #: 9




       43.      Under Defendants' methods of recording time, Plaintiff was paid her

hourly flat rate for every hour worked and, as a result, was not compensated time and

one half for all hours worked over forty (40) in a workweek.

       44.      Upon information and belief, Plaintiff, Priscilla Pineda, typically worked

approximately fifty (50) hours per week. This includes approximately ten (10) hours

of overtime each workweek.

       45.      Rather than pay Plaintiff overtime compensation at a rate of time and

one-half for her overtime work hours, Defendants implemented and maintained a

policy whereby they only paid Plaintiff her regular rate of pay for all hours worked

in a given workweek.

       46.      Plaintiff was not fully compensated for hours worked over forty (40) in

a given workweek.

       47.      As such, Plaintiff is owed half-time back pay for all of her overtime

hours, as well as payment for website development and drafting the employee

handbook which she was employed to do outside her regular duties as a dispatcher.

       48.      Defendants knowingly, willfully, and with reckless disregard carried out

their illegal pattern or practice of failing to pay overtime compensation with respect

to Plaintiff.

       49.      Defendants knowingly and willfully failed to fulfill their record keeping

                                             9
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 10 of 24           PageID #: 10




requirements with regard to Plaintiff under 29 C.F.R. 516.

      50.    Defendants knowingly, willfully, and with reckless disregard carried out

their illegal pattern or practice of failing to pay Plaintiff for the work she performed

as an author and web developer. On average, Plaintiff worked over 40 hours per

week for Defendants’ operations.

      51.    Plaintiff performed her job duties at Defendants’ main location and at

her house.

      52.    Defendants did not act in good faith or reliance upon any of the

following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters, or (d) the Code

of Federal Regulations.

             BREACH OF CONTRACT AND UNJUST ENRICHMENT

      53.    In addition to her normal job duties at Marlowe Electric, Defendants

also employed Plaintiff to design, construct, and maintain their business website for

the price of $600.00.

      54.    Defendants never paid Plaintiff for the web development and

maintenance services she performed on behalf of their operation.

      55.    In addition to her normal job duties at Marlowe Electric, Defendants

also employed Plaintiff to draft its employee handbook on her “off-time”.

                                          10
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 11 of 24         PageID #: 11




Defendants agreed to pay $400.00 for Plaintiff to draft the handbook.

      56.    However, once the handbook was completed by Plaintiff and received

by Defendants, Defendants refused to pay Plaintiff.

      57.    Defendants were to pay Plaintiff on or before December 20, 2019 for

the handbook and web services, but they breached their contract with Plaintiff by

failing to pay.

      RACE DISCRIMINATION, RETALATION, AND HOSTILE WORK
      ENVIRONMENT

      58.   Plaintiff is a Cuban-American/Latino female.

      59.   Plaintiff worked for Defendant as an hourly employee and she acted as

the office clerk and dispatcher for Defendants’ operation at its Marengo, Alabama,

location.

      60.   Throughout her employment, Plaintiff experienced racially charged

harassment and was retaliated against for complaining about the racial harassment.

      61.   Plaintiff’s job duties and assignments were controlled by Marlowe

Electric’s managing member, James Walters.

      62.   At all relevant times, Walters supervised Plaintiff.

      63.   Walters routinely refused to call Plaintiff by her given name, instead

addressing her as “girl,” a term carrying known racially charged undertones.



                                         11
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 12 of 24           PageID #: 12




      64.    Current and former employees working for Defendant witnessed Walters

calling Plaintiff racial slurs on multiple occasions.

      65.    Plaintiff repeatedly informed Walters that he found the use of the term

“girl” and “your people” when addressing her to be offensive and racially insensitive.

      66.    Walters also called Plaintiff curse words and racial slurs in-front of

customers.

      67.    On or about the end of March 2019, Walters’ comments became more

common and hostile.

      68.    Walters started making the following statements to Plaintiff: “you do

what I say,” “You are beneath me”, “if you don’t like it, there’s the door”.

      69.    Plaintiff continued to inform Walters that his racially insensitive language

was offensive. However, that did not deter Walters, who continued to use the

language.

      70.    On at least one occasion, Walters threatened to fire Plaintiff for

complaining about the racial comments he made towards her.

      71.    On at least one occasion, Walters threatened to fire Plaintiff for

complaining about Walters and Marlowe’s failure to pay Plaintiff for all the hours she

suffered or was permitted to work for Defendants’ operations.

      72.    As the managing member of Marlowe Electric, Walters threatened

Plaintiff for complaining about the racially insensitive comments.
                                           12
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 13 of 24          PageID #: 13




       73.   Plaintiff repeatedly informed other employees about the racially charged

comments being made by Walters. However, nothing was done and instead Plaintiff

was retaliated against by having her pay reduced.

       74.   At all relevant times, Walters routinely informed Plaintiff that he carried

a firearm (pistol) on his person.

       75.   On several occasions when Plaintiff complained about not being

compensated for her work and/or for being treated differently due to her race, Walters

would brandish his firearm or place his hand upon the firearm implying that he was

ready to draw it from his belt holster.

       76.   Walters would either carry his pistol in a concealed fashion or openly on

a belt holster.

       77.   Plaintiff’s last day working for Defendants was December 20, 2019.

       78.   Before being terminated on December 20, 2019, Plaintiff submitted her

final complaints of race discrimination and incorrect compensation to Walters. In

response, Walters became dangerously hostile towards Plaintiff. Instead of

responding to Plaintiff’s complaints as Marlowe Electric’s managing member,

Walters proceeded to get in Plaintiff’s personal space while simultaneously placing

his hand on his firearm which was located in his belt holster. Plaintiff asked him to

stop being hostile, but Walters never relented and instead he proceeded to start

drawing the firearm out his belt holster while telling Plaintiff, “if you don’t like it,
                                          13
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 14 of 24          PageID #: 14




there is the door” (pointed towards the door). Fearing for her safety, Plaintiff exited

Defendant’s facility and was terminated on the spot by Walters, Marlowe Electric’s

managing member.

       79.   After Plaintiff submitted her final complaints to Defendants, she was

threatened with deadly force by Defendant Marlowe’s manager and terminated.

Defendants did not give any reason for Plaintiff’s termination. Prior to being

terminated, Plaintiff had performed her job duties as ordered and without issue.

       80.   Based upon Plaintiff’s information and belief, Defendants’ white

employees received unacceptable job performance scores and were not disciplined at

all.

       81.   Plaintiff had performed her job to the reasonable satisfaction of

Defendants prior to her own complaints of racial harassment and retaliation; having

received no complaints of unsatisfactory work performance.

       82.   Management did not take proper steps to protect Plaintiff from her white

supervisor’s racial harassment in the workplace.

       83.   Management did not take proper steps to protect Plaintiff from its hostile

work environment, which contributed to Plaintiff’s sense of unease.

       84.   Management did not take proper steps to protect Plaintiff from retaliation

in the workplace due to her race and the color of her skin.


                                          14
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 15 of 24          PageID #: 15




      85.   Plaintiff was terminated shortly after she issued her final complaint of

race discrimination, racial harassment and retaliation, and incorrect pay.

      86.   At all relevant times, Plaintiff engaged in a protected activity in

opposition to Defendants’ unlawful employment practices and Defendants’ stated

reasons for terminating Plaintiff were pretextual.

      87.   At all relevant times mentioned herein, Defendants were aware of the

requirements and protections set forth by 42 U.S.C. § 1981 and its requirements.

      88.   At all relevant times, Defendants were aware of Plaintiff’s wage and hour

complaints, as well as her complaints of discrimination and requests for racial

equality.

      89.   Defendants knowingly, willingly, and/or recklessly denied Plaintiff her

rights under the Fair Labor Standards Act and 42 U.S.C. § 1981, et. seq.

      90.   As a proximate result of the illegal actions alleged above, Plaintiff has

been damaged in that she has been caused to suffer great humiliation and mental

anguish from then until now.

      91.   Defendants acted intentionally to deprive Plaintiff of her rights as alleged

in an attempt to cause Plaintiff mental anguish.

      92.   Defendants acted intentionally to deprive Plaintiff of her rights under the

Fair Labor Standards Act and 42 U.S.C. § 1981, et. seq by discriminating against her

because of her race and because of her opposition to unlawful employment practices.
                                          15
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 16 of 24            PageID #: 16




      93.   As a result of Defendants’ action and omissions, Plaintiff suffered and

continues to suffer harm, including, but not limited to, loss of employment, denial of

wages, denial of unpaid backpay, compensation, and other benefits and conditions of

employment.

      94.   Plaintiff suffers a continuing harm, including pain, humiliation, anxiety,

embarrassment, mental anguish and suffering, and loss of enjoyment of life due to

stress and ongoing anxiety from the threats and discrimination she endured.

                                    COUNT I
               Violation of the Fair Labor Standards Act of 1938
                              29 U.S.C. §§ 201 et. seq.
                       (Brought Against All Defendants)

      Plaintiff incorporates by reference the previous paragraphs 1-94 and makes

them a part hereof.

      95.    At all material times hereto, Plaintiff worked in excess of forty (40)

hours per workweek for which Plaintiff was not compensated at the statutory rate of

time and one-half Plaintiff's regular rate of pay.

      96.    Plaintiff was, and is, entitled to be paid at the statutory rate of time and

one-half Plaintiff's regular rate of pay for those hours worked in excess of forty (40)

hours in a workweek.

      97.    At all times material hereto, Defendants failed, and continue to fail, to

maintain proper time records as mandated by the FLSA.
                                           16
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 17 of 24          PageID #: 17




      98.    Defendants' actions were willful and/or showed reckless disregard for

the provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the

statutory rate of time and one-half of Plaintiff's regular rate of pay for the hours

worked in excess of forty (40) hours per workweek when they knew, or should have

known, such was, and is, due.

      99.    Defendants failed to properly disclose or apprise Plaintiff of her rights

under the FLSA.

      100. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

suffered damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

      101. Plaintiff is entitled to an award of reasonable attorneys' fees and costs

pursuant to 29 U.S.C. §216(b).

      102. At all times material hereto, Defendants failed to comply with Title 29

and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4

with respect to Plaintiff by virtue of the management policy, plan or decision that

intentionally provided for the compensation of such employees at a rate less than time

and one-half for her overtime hours.

                                  COUNT II
                     Violations of 42 U.S.C. Section 1981
               Race Discrimination, Harassment, and Retaliation
                       (Brought Against All Defendants)
                                          17
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 18 of 24          PageID #: 18




       The Plaintiff re-alleges and incorporates by reference paragraphs (1-102) with

the same force and effect as if fully set out in specific detail herein below.

      103.    Plaintiff has been discriminated against in discharge, promotions, and

other terms and conditions of employment, including being penalized on performance

evaluations because she complained about the race discrimination she was forced to

endure.

      104.    Plaintiff began her employment with the Defendants as a general manager

and assistant during the month of March, 2019.

      105. Shortly after starting her job in March 2019, Defendants started making

discriminatory comments towards Plaintiff about her race, color, and national origin.

Plaintiff immediately complained to Defendants about the racial harassment and

discrimination.

      106. Defendants do not have a legitimate, non-discriminatory reason for its

pay reduction and demotion decisions.

      107.    Defendants’ reasons are pretext for race discrimination.

      108.    Defendants subjected Plaintiff to intentional discrimination based on the

fact of her race.

      109.    Defendants terminated Plaintiff on or about December 20, 2019 after

she had submitted multiple complaints to Defendants’ management staff and race
                                          18
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 19 of 24          PageID #: 19




discrimination, intentional discriminatory treatment concerning her race, retaliation

for complaining about the discriminatory treatment she was forced to endure, and his

non-selection.

      110.    Defendants do not have a legitimate, non-discriminatory reason for

Plaintiff's termination.

      111.    Despite the fact that Plaintiff's performance was above average,

Defendants cited an alleged lack of performance for Plaintiff's termination reason.

      112.    Defendants’ decision to discharge Plaintiff was pretext for race

discrimination.

      113.    Defendants have a pattern and practice of discriminating against

Cuban-American/Latino employees in promotions, evaluations, job staff support,

termination, and other terms and conditions of employment.

      114.    Because of such conduct, Plaintiff has suffered severe emotional distress,

embarrassment and humiliation.

      115.    Defendants’ actions were willful, with malice and with reckless

disregard.

      116.    Plaintiff seeks to redress the wrongs alleged herein and this suit is her

only means of securing adequate relief. Plaintiff is now suffering and will continue

to suffer irreparable injury from Defendants’ unlawful policies and practices as set

                                           19
 Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 20 of 24          PageID #: 20




forth herein unless enjoined by this Court.

                                    COUNT III
                        Violations of 42 U.S.C. Section 1981
                        HOSTILE WORK ENVIRONMENT
                         (Brought Against All Defendants)

      Plaintiff adopts and realleges the allegations of paragraphs (1-116) as if fully

set forth herein.

      117.     Defendants subjected Plaintiff to a racially hostile work environment in

violation of 42 U.S.C. § 1981, by failing to address her concerns regarding unequal

pay practices, failing to adequately train and prevent racial slurs and racially driven

stereotypes.

      118.     While employed with Defendants, Plaintiff was subject to racial slurs,

curse-words, and racially motivated stereotypes of Cuban-American/Latino and

Latino by saying “go pick up your people (Latinos) from Home Depot.

      119.     Defendants did not implement a complaint process or training to

prevent this racially hostile behavior that changed the terms and conditions of

Plaintiff’s employment.

      120.     As a consequence of Defendants’ unlawful conduct, Plaintiff suffered

damages, including but not limited to lost wages, benefits, embarrassment,

humiliation, shame, damages to reputation, mental distress, and emotional pain and

anguish.
                                           20
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 21 of 24          PageID #: 21




      121.   Plaintiff has no plain, adequate, or complete remedy at law to redress

the wrongs alleged herein, and this suit for compensatory damages, punitive

damages, attorney’s fees, costs, injunctive relief, and declaratory judgement is her

only means of securing adequate relief.

      122.   Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendants’ unlawful practices set forth herein unless enjoined by this Court.

                                   COUNT III
                            BREACH OF CONTRACT
                         (Brought Against All Defendants)

      Plaintiff incorporates by reference the previous paragraphs (1-122) and makes

them a part hereof.

      123.   Plaintiff and Defendants entered an agreement for the Plaintiff to provide

web development services and to draft the employee handbook for Defendant,

Marlowe.

      124.   Plaintiff performed the work, developing the website for the Defendants

and completing the employee handbook for Defendant, Marlowe, prior to her

termination of employment.

      125.   The Defendants have intentionally failed and refused to compensate the

Plaintiff for her services.

      126. The Plaintiff has incurred attorneys' fees and expenses due to the

                                          21
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 22 of 24           PageID #: 22




Defendant's intentional failure and refusal to compensate the Plaintiff for the services

she rendered to the Defendants.

                                   COUNT IV
                            UNJUST ENRICHMENT
                         (Brought against all Defendants)

      Plaintiff incorporates by reference the previous paragraphs (1-127) and makes

them a part hereof.

     127.    The Plaintiff rendered services to the Defendants by developing

Defendant Marlowe's website and drafting the employee handbook. These duties

were outside the scope of her employment as a dispatcher.

     128.    The Defendants have intentionally failed and refused to compensate the

Plaintiff for the services she has rendered to the Defendants.

     129.    The Plaintiff avers, upon belief and the information she has received,

that the Defendants continue to reap the benefits of the Plaintiff's services as the

Defendants are still using the website developed by the Plaintiff and the employee

handbook drafted by the Plaintiff.

     130.    The Defendants have and will continue to be unjustly enriched by the

services of the Plaintiff should the Plaintiff not be compensated for her services

rendered to the Defendants outside the scope of her duties as a dispatcher employed

by the Defendants.

                                          22
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 23 of 24           PageID #: 23




     131.    The Plaintiff has incurred attorneys' fees and expenses due to the

Defendant's intentional failure and refusal to compensate the Plaintiff for the services

she rendered to the Defendants.

                                 PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

that judgment be entered in her favor against Defendants:

      a.     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and
             practices complained of herein are in violation of the maximum hour
             provisions of the FLSA;
      b.     Awarding Plaintiff overtime compensation in the amount due to her for
             Plaintiff's time worked in excess of forty (40) hours per workweek;
      c.     Awarding Plaintiff backpay in accordance with the FLSA.
      d.     Awarding Plaintiff liquidated damages in an amount equal to the
             overtime award;
      e.     Issue a declaratory judgment that Defendants’ employment policies,
             practices, procedures, conditions and customs of violative of the rights
             of the Plaintiff under 42 U.S.C. §1981.
      f.     Grant Plaintiff a permanent injunction enjoining Defendants, their
             agents, successors, employees, attorneys and those acting in concert
             with the Defendants and at Defendants’ request from continuing to
             violate 42 U.S.C. §1981.
      g.     Awarding Plaintiff Compensatory Damages against Defendants for their
             violations of 42 U.S.C. §1981.
      h.     Awarding Plaintiff Punitive Damages against Defendants for their
             retaliatory and hostile work environment violations of 42 U.S.C.
             §1981.
      i.     Awarding Plaintiff damages against Defendants for Breach of Contract
             and Unjust Enrichment.
      j.     Awarding Plaintiff reasonable attorneys' fees and costs and expenses of
             the litigation pursuant to 29 U.S.C. §216(b);
      k.     Awarding Plaintiff pre-judgment interest;
      l.     Ordering any other further relief the Court deems just and proper.
                                          23
Case 2:21-cv-00089-JB-N Document 1 Filed 02/23/21 Page 24 of 24             PageID #: 24




                            DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable as a matter of right by
jury.

        Dated, this the 23rd, day of February, 2021.

                                          RESPECTFULLY SUBMITTED,

                                          s/ Daniel Patrick Evans
                                          Daniel Patrick Evans
                                          ASB-3209-R67G
                                          Attorney for the Plaintiff
                                          The Evans Law Firm, P.C.
                                          1736 Oxmoor Road, Suite 101
                                          Birmingham, Alabama 35209
                                          Telephone: (205) 870-1970
                                          Fax: (205) 870-7763
                                          E-Mail: dpevans@evanslawpc.com

Plaintiff’s Address:

c/o The Evans Law Firm, P.C.

Defendants’ Addresses:

SERVE DEFENDANTS BY CERTIFIED MAIL:

Marlowe Electric, LLC
19691 Hwy 28
Linden, Alabama 36748

James Walters
19691 Hwy 28
Linden, Alabama 36748


                                            24
